y




                                    MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-15-00021-CR

                     OBED JOSEPH RODRIGUEZ, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

    Appeal from the 208th Judicial District Court of Harris County. (Tr. Ct. No.
                                    1399946).

TO THE 208TH JUDICIAL DISTRICT COURT OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 19th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:
      The cause heard today by the Court is an appeal from the judgment
      signed by the court below on September 12, 2014. After inspecting
      the record of the court below, it is the opinion of this Court that it has no
      jurisdiction over the appeal.          It is therefore CONSIDERED,
      ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

      Judgment rendered February 19, 2015.
       Per curiam opinion delivered by panel consisting of Justices Keyes, Bland,
       and Massengale.


       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




June 19, 2015
Date                                              CHRISTOPHER A. PRINE
                                                  CLERK OF THE COURT